NO. 07-12-0189-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               OCTOBER 19, 2012
                      ___________________________________

                           PETRONILO ALCALA MARTINEZ,

                                                             Appellant

                                            V.

                                THE STATE OF TEXAS,

                                                    Appellee
                      ___________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                    NO. B18043-0905; HON. ED SELF, PRESIDING
                      __________________________________

                             MEMORANDUM OPINION
                       __________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Petronilo Alcala Martinez (appellant) appeals his conviction for aggravated

assault. Appellant plead guilty and in exchange for his guilty plea was placed on eight

years deferred adjudication community supervision. Subsequently, the State filed a

motion to adjudicate guilt to which appellant plead not true. A hearing was held and the

trial court adjudicated appellant guilty and sentenced him to twenty years in prison.
         Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders 1 brief, wherein he certified that, after diligently searching the record, he

concluded that the appeal was without merit. Along with his brief, appellate counsel

filed a copy of a letter sent to appellant informing him of counsel’s belief that there was

no reversible error and of appellant’s right to file a response pro se. By letter dated

September 6, 2012, this court notified appellant of his right to file his own brief or

response by October 8, 2012, if he wished to do so. To date, no response has been

filed.

         In compliance with the principles enunciated in Anders, appellate counsel

discussed the sufficiency of the evidence and whether the trial court abused its

discretion in adjudicating appellant guilty and sentencing him to twenty years in prison.

However, counsel then proceeded to explain why the issues were without merit.

         In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).                     After doing so, we concur with

counsel’s conclusions.

             Accordingly, we affirm the judgment of the trial court and grant counsel’s motion

to withdraw.

                                                            Brian Quinn
                                                            Chief Justice


Do not publish.




         1
             See Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.1396, 18 L. Ed. 2d 493 (1967).


                                                       2